Blandford, Justice.
The affidavit in this case is full and Contains all the allegations necessary to authorize a distress warrant for rent, and also to show that the landlords had a special lien on the crops made on the land rented by them to the tenants and also a general lien on the property of the debtor, and such liens may be enforced by distress for rent under section 1977 of the Code, and not under 1971, as provided for other liens.
It seems to us, when the affidavit of the landlord is sufficiently full, as in this case, that the-general and special *81lien of the landlord may be enforced by distress warrant for rent under 1977 section of the Code, however illogical it may appear.
We think the court erred in quashing the distress warrant in this case.
Judgment reversed.